Citation Nr: 9901326	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-01 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 10 percent for bipolar disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Donald Hayden, Counsel






INTRODUCTION

The veteran served on active duty from November 1968 to July 
1993.  The record shows that he served from August 1990 to 
July 1993 in support of Operation Desert Shield/Storm.

Pursuant to an original claim for compensation benefits, the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, granted service connection for bipolar disorder 
and assigned a 10 percent disability rating in a July 1993 
rating decision.  This matter has come before the Board of 
Veterans' Appeals (Board) on appeal from that decision.

The Board has remanded this case for additional development 
in November 1996 and again in October 1997.


REMAND

The veterans claim for an increased rating is well grounded.  
Since the claim is well-grounded, the VA has a duty to assist 
the veteran in the development of the facts pertinent to the 
claim for an increased rating for bipolar disorder as 
mandated by 38 U.S.C.A. § 5107(a).  This can include having 
him examined.  38 C.F.R. § 3.326(a) (1998).  

During a December 1996 VA examination, it was recorded that 
the veteran had continuous treatment for his bipolar disorder 
including psychotherapy and medication.  He had completed 
college with a Bachelors degree in psychology.  He was 
working as a computer operator but hoped to obtain employment 
commensurate with his education.  He cooperated in the 
examination, but his mood was mildly elevated.  He appeared 
to be able to adjust to normal social contact and able to 
perform his job.  He was on the high side of the acceptable 
normal limit.  

In a March 1998 VA examination, which was held pursuant to 
the Boards last remand, it was noted that the veteran was 
seen at our own Mental Health and Mental Retardation 
Department approximately every two months.  Although the 
Board had asked the RO to obtain any relevant VA medical 
records, the records of the veterans on-going psychiatric 
treatment were not obtained.  On examination, the diagnostic 
impression was bipolar disorder, moderately serious, 
currently with mildly elevated manifestations. The examiner 
said that he felt that the veteran was on the borderline of 
being hypomanic.  Following the examination, the examiner 
said that the Global Assessment of Functioning (GAF) was 
estimated to be about 85, both socially and professionally. 
and indicated that the GAF estimate would probably change 
within six months.  This examination did not adequately 
address the requirements of the Boards remand and is 
insufficient to assess the veterans psychiatric disorder, 
especially during periods of exacerbation.

Mental disorders are rated on the frequency, severity, and 
duration of psychiatric symptoms, the length of remissions, 
and the veteran's capacity for adjustment during periods of 
remission.  The rating should be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  The rating 
should consider the extent of social impairment, but should 
not be assigned solely on the basis of social impairment.  
38 C.F.R. § 4.126.  The current record is not adequate to 
establish the above.  

To comply with the duty to assist, the case is REMANDED for 
the following additional development:

1.  Treatment records pertaining to the 
veteran should be obtained from the VA 
Mental Health and Mental Retardation 
Department and associated with the claims 
file.  Also, the veteran should be asked 
to identify any non-VA treatment during 
the past few years and, with his consent, 
the RO should obtain copies of his 
records. 

2.  The veteran should be afforded a VA 
social and industrial survey to assess 
his daily activity, his work history, and 
his capacity to work during periods of 
remission and exacerbation of his 
psychiatric disorder.  The social worker 
should explore the history of the 
veterans bipolar disorder, including the 
frequency and duration of periods of 
exacerbation and remission.  

3.  When the foregoing has been completed 
to the extent possible, the veteran 
should be examined by a psychiatrist who 
has not previously examined him.  The 
claims folder, as supplemented, and a 
separate copy of this REMAND must be made 
available to the examiner for review 
prior to the examination.  The examiner 
should be requested to acknowledge having 
reviewed the file in the examination 
report.  The examiner should be requested 
to identify all positive findings, as 
well as to enumerate all negative 
findings, particularly any symptoms set 
out in the below enumerated categories.  

(a).  Is there total, severe, 
considerable impairment of social 
and industrial adaptability; is 
there definite impairment of social 
and industrial adaptability; is 
there mild impairment of social and 
industrial adaptability or is the 
bipolar disorder in full remission?  
The term "definite" is to be 
construed as "distinct, unambiguous, 
and moderately large in degree."  
VAOGCPREC 9-93 (November 9, 1993).  

(b).  What is the current severity, 
frequency and duration of the 
exacerbations of the veterans 
bipolar disorder?  By "frequency" 
and "duration," the examiner is 
requested to comment upon any 
periods of active symptomatology or 
remission that may be occasioned by 
the natural processes of the 
disorder and the appellant's 
capacity for adjustment during 
periods of remission.

(c) Given the severity and duration 
of the appellant's disorder, what is 
the effect upon the appellant's 
occupational and social functioning?  
In particular:

(1)  Is there occupational and 
social impairment due to mild 
or transient symptoms which 
decrease work efficiency and 
ability to perform occupational 
tasks only during periods of 
significant stress, or are 
there symptoms which are 
controlled by continuous 
medication;

(2)  Is there occupational and 
social impairment with 
occasional decrease in work 
efficiency and intermittent 
periods of inability to perform 
occupational tasks, due to 
depressed mood, anxiety, 
suspiciousness, panic attacks 
occurring weekly or less, 
chronic sleep impairment and 
mild memory loss;

(3)  Is there reduced 
reliability and productivity 
due to flattened affect; 
circumstantial, circumlocutory 
or stereotyped speech; panic 
attacks more than once a week; 
difficulty in understanding 
complex commands; impairment of 
short- and long-term memory; 
impaired judgment or abstract 
thinking; disturbances of 
motivation and mood; difficulty 
in establishing and maintaining 
effective work and social 
relationships;

(4)  Is there occupational and 
social impairment with 
deficiencies in most areas, 
such as work, school, family 
relations, judgment, thinking 
or mood; suicidal ideation; 
obsessional rituals which 
interfere with routine 
activities; intermittently 
illogical, obscure or 
irrelevant speech; near-
continuous panic or depression 
affecting the ability to 
function independently, 
appropriately and effectively; 
impaired impulse control such 
as unprovoked irritability with 
periods of violence; spatial 
disorientation; neglect of 
personal appearance and 
hygiene; difficulty in adapting 
to stressful circumstances; 
inability to establish or 
maintain effective 
relationships or;

(5)  Is there worse impairment 
in thought processes or 
communication; persistent 
delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting 
himself or others; intermittent 
inability to perform activities 
of daily living; disorientation 
to time or place; memory loss 
for names of close relatives; 
own occupation or own name?

The examiner must assign a 
numerical Global Assessment of 
Functioning score and provide 
the descriptive explanation of 
the numerical score as provided 
in the DSM-IV.  Also, it is 
essential that the examiner 
address the presence or absence 
of the various criteria 
enumerated above such as any 
panic attacks, delusions or 
hallucinations; grossly 
inappropriate behavior; 
inability to perform activities 
of daily living; 
disorientation, memory loss, 
for; suicidal ideation, 
obsessional rituals, illogical, 
obscure or irrelevant speech; 
etc.  The rationale for all 
conclusions should be provided.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should ensure that the 
examination report is responsive to the 
Board's requirements.  If it is not, it 
must be returned to the examiner for 
corrective action.  The RO must assure 
that all development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, the RO should 
readjudicate the appellant's claim 
considering both the "old" and "new" 
rating criteria for psychiatric 
disorders.  If the benefit sought on 
appeal is not granted in full, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.  The supplemental statement of 
the case should include an explanation as 
to whether the "old" or "new" criteria is 
more favorable to the veteran and to the 
reasons therefor.

Thereafter, the case should be returned to the Board, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate decision and the completion of the requested 
development.  The veteran will be notified by the RO 
regarding additional actions to be undertaken by him.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
